Citation Nr: 0312708	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  97-01 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected Osgood-Schlatter's disease, right knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

This appeal arose from March and July 1995 rating decisions 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA), Regional Office (RO), which denied entitlement 
to the benefits sought.  In April 1996, the veteran testified 
at a personal hearing at the RO.  In February and December 
1997 and February 2000, the RO issued rating actions which 
confirmed the denials.  In September 2000, the Board of 
Veterans Appeals (Board) remanded this case for additional 
development.  In January 2003, the RO issued a supplemental 
statement of the case (SSOC) which informed the veteran of 
the continued denial of his claims.


FINDINGS OF FACT

1.  The veteran's service-connected Osgood-Schlatter's 
disease is manifested by subjective complaints of pain, with 
no objective symptoms.

2.  The veteran's left knee disorder, diagnosed as 
osteoarthritis and rheumatoid arthritis, is not related to 
service, did not manifest to a compensable degree within one 
year of service, and is not etiologically related to the 
service-connected right knee Osgood-Schlatter's disease.




CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the service-
connected right knee Osgood-Schlatter's disease have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R.§ 3.159, Part 4, including §§ 4.1, 4.2, 4.7, 4.20, 
Diagnostic Code (DC) 5257 (2002).

2.  A left knee disorder, to include osteoarthritis and 
rheumatoid arthritis, was not incurred or aggravated by 
service, may not be presumed to have been so incurred and is 
not proximately due to or the result of the service-connected 
right knee Osgood-Schlatter's disease.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.307, 3.309, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that his service-connected right 
knee Osgood-Schlatter's disease is more disabling than the 
current disability evaluation would suggest.  He stated that 
he suffers from constant pain, swelling and give way.  
Therefore, he believes that an increased evaluation is 
warranted.  He has also argued that service connection should 
be awarded for a left knee disorder.  He stated that such a 
disorder was treated in service; in the alternative, he 
argues that his left knee complaints are related to his 
service-connected right knee disorder.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.




Factual background

Increased evaluation

The veteran was originally awarded service connection for 
right knee Osgood-Schlatter's disease by a rating action 
issued in September 1968.  This disorder was diagnosed in 
service and had been treated with the application of a cast.  
At his separation from service, he had displayed a prominence 
of the right tibial tubercle.  This rating action assigned 
the disorder a 10 percent disability evaluation.

The pertinent evidence of record included a December 22, 1994 
statement from a private physician, which noted that the 
veteran experienced severe pain, loss of control, an 
inability to stand, minimal weight bearing and locking of the 
right knee.  A private examination from December 1994 noted 
pain on motion with no swelling or instability.  A January 
1995 test noted a strong positive rheumatoid factor and 
rheumatoid arthritis was diagnosed.  A February 1995 
statement from a private physician noted that the veteran had 
traumatic arthritis that was very limiting.  

The veteran testified at a personal hearing in April 1996.  
He stated that he has had fluid drained from the right knee.  
He referred to problems with stooping, negotiating stairs and 
walking log distances.  He commented that his knee would 
swell, causing difficulties in arising from a seated 
position.  He also wore a brace and used a cane to prevent 
falls caused by the knee giving way.

The veteran was afforded a VA examination in September 1996.  
This noted that he had been diagnosed with rheumatoid 
arthritis.  He was wearing long-leg braces.  The examiner 
commented that the service-connected right knee problem was 
the first sign of rheumatoid arthritis.

VA re-examined the veteran in November 1997.  Flexion of the 
knee was to 90 degrees, while he displayed -10 degrees of 
extension.  There were subjective complaints of pain.  There 
was no redness, but there was tenderness to the patella, the 
medial patella retinaculum and the lateral patella 
retinaculum.  There was no crepitus but there was a trace of 
effusion.  The diagnoses were osteoarthritis, rheumatoid 
arthritis and recurrent effusion due to bursitis.

An August 1998 VA examination noted the veteran's complaints 
that the right knee had had fluid in it the week prior to the 
examination.  The examiner referred to a small amount of 
fluid in the supra-patellar bursa.  The knee flexed to 70 
degrees and extended to 0 degrees.  He was exquisitely tender 
medially and laterally.  The internal and external ligaments 
appeared to be intact.  The diagnoses were history Osgood-
Schlatter's disease and rheumatoid arthritis.

A February 4, 2000 VA treatment note found that the veteran's 
right knee displayed full range of motion.  There was also no 
effusion.

The veteran was re-examined by VA in January 2001.  He stated 
that he had pain, swelling and give way, for which he wore a 
brace.  He made no mention of subluxation.  The physical 
examination found no redness and no temperature increase to 
palpation.  Tapping revealed no indication of fluid.  He was 
able to passively extend to 180 degrees, but only to 85 
degrees actively.  Whether there was any instability could 
not be tested due to his complaints of pain.  An x-ray showed 
degenerative changes and narrowing of the medial joint 
compartment.

Examinations of the veteran were conducted by VA in April and 
November 2002.  The former examination noted local tenderness 
on the medial aspect and on the lower part of the patella 
over the inferopatella ligaments.  There was subjective 
numbness over the lateral aspect of the thigh and the lateral 
aspect of the right knee.  Extension was to 0 degrees and 
flexion was to 100 degrees (although this was aided by 
pulling the thigh); active flexion was to 90 degrees.  There 
was crepitus, although there was no local heat, discoloration 
or swelling.  He would not bend his knee upon arising from a 
chair.  The x-ray showed moderate degenerative joint disease.  
He also had rheumatoid arthritis.  The examiner indicated 
that he could not differentiate between those symptoms 
attributable to the degenerative arthritis and those due to 
the rheumatoid arthritis.  

The latter examination noted 7 degrees of valgus and 
moderately severe effusion.  He had palpable synovial 
hypertrophy, particularly in the inferopatellar area.  There 
was no particular prominence of the tibial tubercle.  The 
tubercle was not tender and there was no pitting edema.  He 
had decreased tone of the quadriceps, where he lacked the 
ability to fully extend the knee against gravity.  The x-ray 
showed degenerative joint disease and some decrease in the 
joint space.  The examiner commented that Osgood-Schlatter's 
disease is a self-limiting disorder, occurring in adolescents 
and young adults.  The only residual is usually an 
asymptomatic prominence of the tibial tubercle.  In this 
case, the veteran had had Osgood-Schlatter's disease in 
service.  However, there was no evidence of rheumatoid 
arthritis, osteoarthritis or bursitis in service.  The 
examiner did not feel that any of the veteran's current 
symptoms were related to the service-connected Osgood-
Schlatter's; rather, these were related to the rheumatoid 
arthritis.

Service connection

The veteran's service medical records contain no complaints 
of or treatment for a left knee disorder.  A VA examination 
conducted in June 1969 also made no mention of the left knee.

In 1994, the veteran was diagnosed with rheumatoid arthritis.  
He was noted to experience swelling of the left knee, warmth 
and occasional give way.  In April 1996, a private physician 
submitted a statement in which it was commented that, because 
of the right knee disorder and a subsequent altered gait, the 
veteran had developed arthritis in the left knee.

The veteran testified at a personal hearing in April 1996.  
He stated that he had complained about his left knee in 
service.  He commented that at that time, the knee had been 
drained and placed in a cast for treatment.

VA examinations conducted in September 1996, November 1997, 
August 1998, January 2001 and April 2002 continued to 
diagnose rheumatoid arthritis and degenerative arthritis.  
Degenerative arthritis was also diagnosed at the time of the 
November 2002 VA examination.  The examiner opined that the 
left knee disorder was not caused by or etiologically related 
to the right knee service-connected Osgood-Schlatter's 
disease.  Moreover, the examiner did not feel that the 
service-connected right knee condition had aggravated the 
left knee, since the right knee symptoms were not related to 
the service-connected Osgood-Schlatter's, but were related to 
the non-service-connected rheumatoid arthritis.


Relevant laws and regulations

Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service connection

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).

Where a veteran has served for 90 days or more during a 
period of war and a psychosis, an ulcer, or arthritis become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of VA towards claimants.  After reviewing the record, 
the Board finds that these duties have been met in this case.  

Initially, it is noted that the veteran was sent a statement 
of the case (SOC) in July 1995 and supplemental statements of 
the case (SSOC) in December 1996; February and December 1997; 
February 2000; and January 2003.  These notified him of what 
evidence was of record and explained why that evidence had 
not established entitlement to the benefits sought.  This 
case was also remanded by the Board in September 2000; this 
remand notified the veteran of what evidence was lacking in 
his case and what efforts were being made to obtain these 
records.  He was also sent correspondence by the RO in 
December 2002, which informed him of the provisions of the 
VCAA.  Finally, the January 2003 SSOC contained the post-VCAA 
regulations.  Therefore, it is found that the veteran had 
been informed of what evidence and information would be 
obtained by VA and what evidence and information he needed to 
provide in support of his claims.  For these reasons, no 
further development is needed to meet the requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

Increased evaluation

After a careful review of the evidence of record, it is found 
that an increased evaluation for the service-connected right 
knee Osgood-Schlatter's disease is not warranted.  According 
to the applicable criteria, a slight impairment of either 
knee, manifested by recurrent subluxation or lateral 
instability, warrants a 10 percent disability evaluation.  A 
20 percent evaluation requires moderate impairment; a 30 
percent evaluation requires severe impairment.  38 C.F.R. 
Part 4, DC 5257 (2002).  In this case, the evidence does not 
show that the veteran suffers from a moderate impairment of 
the right knee due to symptomatology related to the service-
connected Osgood-Schlatter's disease.  Initially, despite the 
veteran's complaints that his knee gives way, there is no 
objective evidence of record of lateral instability or of 
recurrent subluxation related to the Osgood-Schlatter's 
disease.  While the veteran does experience swelling and pain 
in the right knee, the VA examiner in November 2002 
attributed these complaints to rheumatoid arthritis, not the 
service-connected Osgood-Schlatter's disease.  In fact, the 
examiner noted that Osgood-Schlatter's disease is a self-
limiting disease, occurring in adolescents and young adults, 
whose only usual residual is an asymptomatic prominence of 
the tibial tubercle.  Therefore, because the veteran's 
symptomatology has not been related to his service-connected 
Osgood-Schlatter's disease, it cannot be found that an 
increased evaluation is justified at this time.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected right knee Osgood-
Schlatter's disease.

Service connection

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a left knee 
disorder, to include osteoarthritis or rheumatoid arthritis, 
has not been established.  The veteran has stated that he 
complained about his left knee during service.  However, the 
objective service medical records, while referring to the 
right knee, make no mention of complaints about the left 
knee.  Therefore, there is no basis upon which to award 
service connection on a direct basis.  The veteran's left 
knee complaints have been attributed to degenerative joint 
disease and rheumatoid arthritis, neither of which was 
present in service or had manifested to a compensable degree 
within one year of his discharge from service.  As a 
consequence, service connection on a presumptive basis cannot 
be granted.  Nor is there any objective evidence that his 
left knee disorder is related to the service-connected right 
knee Osgood-Schlatter's disease.  The Board notes the April 
1996 statement from the veteran's physician which stated that 
the veteran had developed arthritis in the left knee due to 
his altered gait related to the service-connected right knee 
disorder.  However, this opinion is not supported by the bulk 
of the evidence of record.  For example, this statement did 
not take into account the role that any nonservice-connected 
disorders of the right knee (such as osteoarthritis and 
rheumatoid arthritis) had played in the development of any 
altered gait.  Significantly, such an etiological 
relationship was ruled out by the November 2002 VA 
examination, which included an extensive review of the entire 
claims folder and which also included a rational basis for 
the opinion expressed.  Because of this, the Board will 
accord more probative weight to the VA examination.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
[recognizing the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."]  Moreover, it was opined that the service-
connected right knee disorder had not aggravated the left 
knee disability, since the right knee symptoms were 
attributed to nonservice-connected rheumatoid arthritis and 
not to the service-connected Osgood-Schlatter's disease.  
While the veteran has expressed his belief that his left knee 
disorder is related to the service-connected right knee 
Osgood-Schlatter's disease, he is not competent, as a 
layperson, to render an opinion as to medical diagnosis or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
left knee disorder, to include osteoarthritis and rheumatoid 
arthritis.


ORDER

An increased evaluation for the service-connected right knee 
Osgood-Schlatter's disease is denied.

Service connection for a left knee disorder, to include 
osteoarthritis and rheumatoid arthritis, is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

